         Case 1:18-cv-09352-SN Document 100-12 Filed 10/26/20 Page 1 of 3




NY_DOCS:615453.1 ~99998.42025~
       Case 1:18-cv-09352-SN Document 100-12 Filed 10/26/20 Page 2 of 3

  F('Orti:   MIC{( $pBnOS nick@bloCkteCh.corr
             mou atkin spence.pdf
Subject:
   Date:     February 01, 2019 at 12:54 AM America/Los_Angeles            N
     To:     eric@blocktech.com

Can we publicize this? Sent from my iPad
Attachments:
mou atkin spence.pdf {673.04 kB}




                                                                  BTC003278
Case 1:18-cv-09352-SN Document 100-12 Filed 10/26/20 Page 3 of 3




                                          r                          y~               ~r        " ~~t)`
                                               .~'
                                 r~ r ' "r rt'.4*~
                                                                     mot.. :                          M1




                                                                                           C~ZC~Fi7tC,~—

                                                                                                 AitkcnS~cncePLC
                                                                                                          ..
                                                                                           ~.               ~~F

                                                                                                   IteR. Ko.i'lj Ito

                                                                               '   .^...
              -,
             ~_         y,.~...,' Synapse Foundation Zap.org
                                  Metalli
                                  B aarerstrasse 14-16, 2nd floor,
                                6300 2uB
                                Switzerland
             ..~ . _..._.




                                 LETTER OFINTENT

       . }                       It was a pleawre meetingyou together with yourteam; Zach Huff, Hamdan Azhar. The
                                 ensuing discussions were interesting and informative. We identified some areas
                                 where we will be interested in using blockchain technologies such as Zap-enbled
                                 oradized smart contracts,[o streamline the processes, rationalize cost and maintain
                                 confidentiality. As discussed, we are keen to commence the preliminary project, "the
                                  initial project p(oneering blockchain•based systems" for Aitken Spence Resorts and
                                  Hotel properties in Maldives, Sri Lanka, India and Oman.

                                  We look forward to jointly exploring blockchain's potential in supply chain
                                 management at Aitken Spence-managed ports— and the possibilities for launching Sri
                                 Lanka's first —ever commodities futures, using Zap's oraclized smart contracts and
                                bonding curves.

                                This is to confirm that our Intention is to engage Synapse Foundation Zap.org and
                               Business Process Outsourcing Services (Pvt Ltd) Sri Lanka, 315 Vauxhall Street
                               Colombo 2(consortium) for the Blockchaln Technology Implementations subject to
                               agreeing on the deliverables and signing of ensuing technical and commercial
                              agreements.
  t-


                             Yours sincerely,
                 _ ..        Aitken Soanra F
